—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 3, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was upset over family, health and financial problems and resigned from his position as a correspondence file clerk. He subsequently sought to withdraw his resignation, but this request was denied by his employer. The Board disqualified claimant from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. Claimant testified at the hearing that personal *795problems prompted him to resign from his position. This testimony constitutes substantial evidence supporting the Board’s decision.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.